Citation Nr: 0032619	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Evaluation of a service-connected low back disability, rated 
as 20 percent disabling from October 7, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



INTRODUCTION

The veteran served as a member of a reserve unit from January 
1972 to October 1992, which service included periods of 
active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by 
which service connection was granted for a low back 
disability.  The RO rated the service-connected disability as 
20 percent disabling from October 7, 1997.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claims in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain all relevant 
records of treatment from private sources.  For example, the 
Board notes that letters were received in support of the 
veteran's claim from G. C. Debnam, M.D., and G. D. Case, 
D.C., but it does not appear that all of the treatment 
records from each source were obtained.  

Additionally, the Board notes that, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court held that criteria which 
provide a rating on the basis of loss of range of motion, 
such as those by which the veteran has been rated, require 
consideration of 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional debility caused by functional losses such as pain, 
weakened movement, excess fatigability, or incoordination, 
should be noted in terms consistent with applicable rating 
criteria.  DeLuca, supra.  

When the veteran was examined by VA in September 1998 and 
February 2000, he complained of problems such as pain.  
However, no examiner has provided information necessary to 
apply the principle set forth in DeLuca.  In other words, 
functional loss, such as that caused by pain has not been 
characterized in terms consistent with 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  In order to obtain such 
evidence, a remand is required.

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain all 
relevant records of treatment from the 
veteran's private caregivers, including 
Dr. Debnam and Dr. Case.  

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for the purpose of 
assessing the severity of his low back 
disability.  The physician should review 
the claims folder and examine the 
veteran.  The examiner should identify 
any objective evidence of pain or other 
functional losses associated with the 
service-connected disability.  The 
examiner should provide an opinion, in 
terms of the rating criteria, as to the 
extent that pain and other functional 
losses limit the veteran's functional 
ability.  In short, the disability 
should be described as equating to 
"slight," "moderate," or "severe" 
limitation of motion.  

3.  The RO should review the examination 
report to ensure that requirements of 
the foregoing instructions have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  Consideration should include all 
evidence of record, and whether any 
staged rating is warranted.  Fenderson, 
supra.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


